DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… causes ….to be read…” in line 12. It is unclear what is being caused per the plain language of the claim. From the above language there is no action being caused as to be read is nothing but action that may happen in the future. Thus, it is indefinite. The claim language “to be” also recited in claim 9 and 10 as well. Thus, indefinite for the same reason above. In the interest of compact prosecution, examiner has broadly interpreted the above claim language to mean an action that has not happened but may happen in the future.
	            Dependent claims 2-11 are also rejected for not remedying to the indefinite teaching in the base claim 1.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham et al. (US 2018/0157494 A1).

As per claim 1, Dunham discloses a host computing device (see for example Figure 2, 100), comprising: 
a host processor (see for example Figure 2, 104); 
host memory in electronic communication with the host processor; an auxiliary service controller (see for example Figure 2, 22); 
a communication interface between the host processor and the auxiliary service controller (see for example Figure 2, 24); a messaging interface between the host processor and the auxiliary service controller (see for example Figure 1, 30); and 
a message handler in the host memory (see for example Figure 1, 32), wherein the message handler is executable by the host processor (see for example [0021], Figure 2, 30, 100) in response to detecting a messaging interface signal generated by the auxiliary service controller on the messaging interface (see for example [0021]), and wherein execution of the message handler by the host processor causes a firmware update patch to be read from a shared memory region in the auxiliary service controller via the communication interface (see for example [0021]; [0029]).
As per claim 2, Dunham discloses the host computing device of claim 1, wherein the auxiliary service controller is configured to: receive the firmware update patch for the host computing device from a management entity (see for example [0021]); store the firmware update patch in the shared memory region of the auxiliary service controller (see for example [0021]); and generate the messaging interface signal on the messaging interface (see for example [0021], Figure 1, 50, 51).
As per claim 3, Dunham discloses the host computing device of claim 2, wherein: the firmware update patch is received from the management entity via an out-of-band communication path; the management entity communicates with a management agent on the host computing device via a primary communication path (see for example [0021]); and the out-of-band communication path is independent of the primary communication path (see for example [0021], Figure 1, 42).
As per claim 4, Dunham discloses the host computing device of claim 1, wherein the communication interface comprises at least one of a Peripheral Component Interconnect Express (PCI-e) communication interface, a Universal Serial Bus (USB) interface, a low pin count (LPC) bus, or an Ethernet interface (see for example [0021], Figure 2, 106).
As per claim 5, Dunham discloses the host computing device of claim 1, wherein: the communication interface comprises a Peripheral Component Interconnect Express (PCI-e) communication interface; and the auxiliary service controller is configured as a PCI-e endpoint device on the host computing device (see for example [0021], Figure 2, 106).
As per claim 6, Dunham discloses the host computing device of claim 1, wherein: the communication interface comprises a Universal Serial Bus (USB) interface (see for example [0021], Figure 2, 106); and the auxiliary service controller is configured to emulate a USB storage device (see for example [0021], Figure 2, 106).
As per claim 7, Dunham discloses the host computing device of claim 1, wherein the messaging interface comprises: a hardware interrupt pin on the host processor; and an electrical connector that is connected to the auxiliary service controller and to the hardware interrupt pin (see for example [0021]).
As per claim 8, Dunham discloses the host computing device of claim 1, wherein the messaging interface comprises an Intelligent Platform Management Interface (IPMI) (see for example [0003]). 
As per claim 9, Dunham discloses the host computing device of claim 1, wherein the execution of the message handler by the host processor additionally causes the firmware update patch to be verified (see for example [0021]).
As per claim 10, Dunham discloses the host computing device of claim 1, wherein the execution of the message handler by the host processor additionally causes the firmware update patch to be installed on the host computing device (see for example [0021]).
As per claim 11, Dunham discloses the host computing device of claim 1, wherein: the host computing device is located within a rack that comprises a plurality of host computing devices (see for example Figure 2, 100), a rack manager (see for example Figure 2, 104), and a network switch that is in electronic communication with a fabric controller (see for example Figure 1, 42); the auxiliary service controller is configured to receive the firmware update patch from a management entity (see for example [0021]); and the management entity comprises at least one of the rack manager or the fabric controller (see for example [0014]).
Per claims 12-20, these are controller and method claims substantially paralleling the limitations in host computing device claims 1-8 and 10-11. The above combined references disclose the use of such media (see, e.g., Figure 2, 100) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (US 2018/0157494 A1) in view of Marr et al. (US 9176752 B1).

As per claim 9, Dunham does not explicitly disclose wherein the execution of the message handler by the host processor additionally causes the firmware update patch to be verified. Nevertheless, as evidenced by the teaching of Marr, is well known to verify an update (see for example col.3:60-68, col.4:1-10 and Figure 4, 408). Thus, it is respectively submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teachings of Dunham by verify an update for installation.
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 
• Active Electronic Media Device Packaging (Rosenblatt US 2009/0168088 A1).• Code Origination Data Management For Code Assembly (Cook US 20180018149 A1). 
• Techniques of Updating Host Device Firmware Via Service Processor (Bhimanadhuni et al. US 20200133652 A1).
• Firmware Update Patch (Xie et al. US 20210240489 A1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193